 296DECISIONSOF NATIONALLABOR RELATIONS BOARDIlliniSteel Fabricators,Inc.andDistrictLodge 154 ofthe international Association ofMachinists andAerospace Workers, AFL-CIO. Case 9-CA-6318June 6, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 10, 1972, Trial Examiner Gordon J.Myatt issued the attached Decision in this proceed-ing.)Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational - Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,2 and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Illini Steel Fabricators, Inc., Benton, Kentucky,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.1Case 9-RC-9089 is hereby severed from the instant case for purpose ofdecision2However, we do not adopt the Trial Examiner's apparent finding thatMooney is a supervisor because the record is inadequate for us to make adefinitive determination of Mooney's statusTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge filedby District Lodge 154 of the International Association ofMachinists and Aerospace Workers, AFL-CIO (hereinaf-ter called the Union), against Illini Steel Fabricators, Inc.(hereinafter called Respondent), a complaint and notice ofhearing was issued on July 20, 1971, by the RegionalDirector for Region 9.1 The complaint alleged,inter alia,that the Respondent violated Section 8(a)(1) of the Act byengaging in surveillance of employees' union activities, byunlawfully interrogating employees about their unionactivities, by promising to improve an employee's workingconditions if he did not select the Union as his bargainingrepresentative, and by threatening employees with plantclosure if the Union became their bargaining representa-1Unless otherwise indicatedall dates hereinrefer to 1971tive.The complaint further alleged that the Respondentviolated Section 8(a)(3) of the Act by unlawfully discharg-ing and refusing to reinstate two employees to their formerpositions because of their membership in, sympathy for, oractivities on behalf of the Union, and further to discouragemembership in the Union. The Respondent's answeradmitted certain allegations of the complaint, deniedothers,and specifically denied the commission of anyunfair labor practices.The Union filed a representation petition in Case9-RC-9089 and the Regional Director issued an order onAugust 10, consolidating the representation case with theabove-citedunfair labor practice case. Trial of theconsolidatedmatterwas held before me in Paducah,Kentucky, on October 13 and 14. All parties wererepresented by counsel and afforded an opportunity to beheard and to present relevant evidence on all of the issuesinquestion.Briefswere submitted by counsel for theRespondent and counsel for the General Counsel and theyhave been duly considered by me in arriving at my decisionin this case.Upon the entire record herein, including my evaluationof the testimony of the witnesses based upon myobservation of their demeanor and consideration of therelevant evidence, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSThe Respondentis an Illinoiscorporation engaged in themanufacture and sale of fabricated steel products. TheRespondent runs a job-shop operation producing custom-ized products upon order by other manufacturers. TheRespondent maintains fabricating plants at Monticello,Illinois, and Benton, Kentucky.During the past 12 months, the Respondent in the courseof its business operations manufactured, sold, and shippedproducts valued in excess of $50,000 from its plant inBenton, Kentucky, to points outside the State of Kentucky.The pleadings admit, and I find, that the Respondent is anemployer as defined in Section 2(2) of the Act engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDDistrict Lodge 154 of the International Association ofMachinists and AerospaceWorkers, AFL-CIO,is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESA.Background FactsThe Respondent is in the business of manufacturing andselling steel fabricated products such as machines, machineparts, steel racks, and trays for use by other companies intheirmanufacturing process. Until the summer of 1970, theRespondent's sole producing facility was located inMonticello, Illinois. InAugust 1970, the Respondent197 NLRB No. 44 ILLINI STEEL FABRICATORS, INC.expanded its plant facilities to include a new plant locatedinBenton,Kentucky. Some of the machinery formerlylocated in Monticello was moved to Benton and two skilledshop employees moved from Monticello to Benton to assistin setting up the operation there.2 The Respondent startedhiringproduction employees at the Benton plant inSeptember 1970 and gradually increased its shop workforcebyDecember to a peak of approximately 20employees, working two shifts. The number of productionworkers were subsequently cut back during the earlymonths of the following year and the Respondentmaintained an average work force of approximately 14employees.B.The Events Leading to the Unfair LaborPractice ChargesAs noted, the Respondent began hiring shop employeesinSeptember 1970. Until the Benton plant began toachieve production, Woolridge performed all of the workin the fabrication shop and Mooney did likewise in themachine shop.Doty,Respondent's president,movedtemporarily fromMonticello to Benton. He and PaulWhitney, plant manager, spent most of their time in theplant office or on the road in an effort to generate ordersfor the plant.As new employees were hired to work in the fabricationshop they received their day-to-day instructions fromWoolridge.Doty and Whitney also came into the shoparea from time to time during each workday to check onthe production. There is unrefuted testimony by shopemployees thatWoolridge opened the plant in themorning, assigned the work to the employees, shifted themfrom one job to another without consulting Doty orWhitney, and ordered small supplies without approvalfrom higher management. He also notified the employeeswhen it was time for them to take breaks, stop for lunch,and time to quit by blowing a whistle in the shop.Woolndge supervised the loading and unloading ofmaterials and he made up the shop "cut sheets" showingthe amount and size of material to be cut and used in thefabrication operation There is also unrefuted testimonythat a notice was placed on the employee bulletin boardlocated in the breakroom instructing employees to callWoolridge at the plant or at home if they were unable toreport for work for any reason. Both Woolndge andMooney were hourly paid employees and punched atimecard, as did all of the other shop employees. However,they received a dollar an hour more than the highest paidemployee in the shop. In addition, Woolridge and Mooneyhad a separate arrangement with Doty whereby they wereto receive 1 percent of the gross profits from the sale ofitems produced in the shop. Doty testified that he enteredinto this arrangement with the two employees in order to2These two employees were James Woolndge and Robert MooneyWoolndge was skilled in every phase of the operation of the fabricatingshop and Mooney was equally as knowledgeable about the operation of themachine shop The status of Woolridgeis in issuehere and will be treatedelsewhere in this Decision3Orville Paul, Respondent's vice president who joined the operation inJanuary 1971, testified that in March 1971 he terminated the commissionarrangement with Woolridge and Mooney. Paul stated that the Respondentcould no longer afford to honor this commitment because of its poor297compensate them for moving from Monticello to Benton.He stated that it only resulted in a payment of $200 to eachof the employees.3Although the Respondent takes the position thatWoolridge and Mooney were merely leadmen who weremost knowledgeable about the operation of their respectiveshops, it is clear from the description of their duties andresponsibilities that these individuals were in fact supervi-sors and looked upon as such by the employees during theperiod of time critical to the resolution of the issuesinvolved in thiscase. It is also evident from the testimonythatWoolridge asserted independent judgment in directingthe work of the employees in the fabrication shop. Notonly did he assign employees their duties and check ontheirwork, but he also had authority to move employeesfrom job to job as he deemed necessary. In addition, hepossessed authority to order small supplies when neededand he was the individual to whom the employees wereinstructed to contact when they were unable to report towork. Moreover, on the basis of Whitney's own testimony,Woolndge had authority to assert day-to-day disciplineover the fabrication shop employees. Although theRe-spondent claims that Woolridge could not hire or dischargean employee, it is evident that he was empowered toresponsibly direct the work of the employees in thefabricating shop. Accordingly, I find that Woolridge was,at all times material to this case, a supervisor within themeaning of Section 2(11) of the Act.N.L.R B v. Metropoli-tan Life Insurance Company,405 F.2d 1169, 1177 (C.A. 2).In January 1971, the Respondent was operating twoshifts in the plant. Sometime during that month (the exacttime isnot clear in the record), the Steelworkers Unionattempted to organize the shop employees. Doty met withthe employees in the breakroom4 and stated that theBentonshop was just getting started and was too small tohave a union. He also stated that he did not want a unionin the plant and felt that the employees didn't need one.There is conflict in the testimony regarding whether Dotytold the employees he would pack up and move the plant ifthey chose to be represented by a union. Story, anemployee who worked in the paint room testified thisstatement was made, but Doty denied saying anything ofthis nature. Based upon my observation of Doty and uponother inconsistencies contained in his testimony, I creditStory and find that Doty did threaten to move the plant.Can, an employee who delivered Respondent's productsto out-of-town customers, was out on the road at the timeof the meeting.5 He returned to the plant subsequent toDoty's meeting with the employees and he and the otheremployees engaged in a discussion about the need for aunion in the plant.Can was looked upon by many of his coworkers as anauthority on unionism because of his long experience as afinancial condition.4The complaint alleges the meeting took place sometimeinFebruary,but the testimony of the witnesses places the meeting in the month ofJanuary5Carrwas hired by Doty in September 1970, after a chance meeting in arestaurantCarrwas a retired over-the-road truckdriver and a member ofthe Teamsters Union He was hired to dove the Respondent's truck whentherewere products to be delivered and he worked in the plant as aproduction employee when there were no deliveries. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamster. Carr told- employees that he agreed with Dotyand felt it would be unwise to have a union in the plantsince it was dust getting started and was so small .6 Theemployees agreed among themselves that it would beunwise to join a union at this time. The Steelworkerscampaign apparently died from lack of interest among theemployees.In February, the Respondent reduced its work force bylaying off most of the employees on the second shift. Thislayoff was necessitated by the fact that the Respondent didnot have enough orders to warrant having two shifts.Rickman, a student at a local vocational school who washired to do electrical maintenance in the shop, was on thesecond shift but was not terminated.? He was transferredto the day shift.InMay, Guy Phelps, a field representative of theNational AFL-CIO, contacted Gray, the local businessrepresentative of the Union, and suggested that Lodge 154organize the Respondent's employees. A meeting was heldatGray's home on May 15 and a majority of the shopemployees signed authorization cards for the Umon. OnMay 17, Phelps and Gray went to the Respondent's plantand requested recognition from Doty and Whitney. Grayoffered to prove the Union's majority by having anindependent third party check the authorization cards.According to Gray, Doty and Whitney agreed to thisprocedure and the umon officials were to return the nextday to discuss the choice of a third party. Gray testifiedthat when he returned to the plant the following day, hewas told that there was nothing to discuss. On May 19,Doty sent a letter to Phelps stating that there was no needfor the union representatives to meet with Respondent'sofficials at any time. The letter suggested that the Uniontake the matter up with "the appropriate agency" and ifthey"qualified",theRespondentwould cooperate.8On May 19, the employees were scheduled to meet atGray's home after they finished work at 4 p.m. From theunrefuted testimony of employee Story it is evident thatWoolndge was aware of the meeting. Before Story left theplant he was asked by Woolridge if he were going to theunion meeting. Story replied that he was and Woolridgesaid nothing more. Story and coworker Taylor left theplant in Story's automobile to go to the meeting. On theway, they stopped at a gas station and Story noticedWoolndge and another employee, Owens, in an automo-bile behind him. When Story left the gas station, he droveto Gray's home by a different route because he suspectedthatWoolridge was following him .9The meeting between the union representative and theemployees was held outside on a patio which provided an6Doty testified that Carr attended the meeting he held in the plant andexpressed his opinion there, but it is evident from the testimony of theemployees that Can was not present at the meeting7Although Rickman performed electrical maintenance work, a gooddeal of his time was spent operating machines in the fabrication shop as aproduction workerSThe letter to Phelps was incorrectly addressed and he did not receive ituntilaweek after the date indicated thereon. The Union filed arepresentation petition in Case 9-RC-9089 on May 26 and a hearing washeld by the Regional Director on June 309 Story also testified that a day or so beforethemeeting he had aconversation with Whitney in the paint room According to Story, Whitneytold him that as soon as the "union shit" was over he would get theunobstructed view of the street running alongside of Gray'sproperty.While the meeting was in progress, severalemployees noticedWoolridge's automobile passing veryslowly by the house. This was called to the attention of theother employees and shortly thereafter several of themobserved Woolridge's car passing again very slowly in fullview of the patio.ioOn May 21, Doty came into the breakroom and spoke tothe employees about the Union. Doty told the employeesthat his views had not changed since the last organizingcampaign and he still did not want a union in the plant. Hestated that a umon would not help anyone and was notneeded. He also displayed a copy of a purported collective-bargaining agreement the Union had with a similar typeplant.He told the employees that their present wagesexceeded those contained in the contract. Whitney, whowas also present, stated that on the basis of the contract inDoty's possession the employees were overpaid. Doty thencalled upon Carr and asked if he had anything to say onthe subject, since he had been a member of a union for along time. Carr replied that he felt that a union in the plantwas inevitable, even if it did not get in this time. Can thenwent on to cite the high cost of having skilled workperformed on his trailer home. He compared the hourlyexpense for this work with the hourly wage he earned at theplant.Another employee, Owens, took sharp issue withCan and accused him of being the ringleader of the Umonamong the employees. Rickman then spoke up and saidthat the employees were in favor of a umon not only to getbetter wages but also to get better working conditions andbenefits.The discussion became very heated, especiallybetweenOwens and Can. Doty finally calmed theemployees and told them there was no need to get intopersonal matters. As the employees were returning to theirwork,Woolndge told employee Adams that copies of thecontract displayed by Doty were available on the brakepress and he could look at them during working hourswithout anyone saying anything to him.Shortly after the meeting, the Respondent posted astatement on the employee bulletin board indicating itsposition regarding the Union. The statement containedmuch of what Doty told the employees at the meeting.During the latter part of May, Doty called the employeestogether in the shop and told them that production in theplant was falling off. He stated that he felt the employeeswere engaging in a deliberate slowdown and, if hediscovered any employee not producing, he would get ridof him."Rickman and Can were assigned to work the rivetingmachine during the first 3 days in June. Rickman was theemployee outof the paintroom Whitneytestifiedthat Storysuffered fromasthma and he wanted to move him He stated that because of the layoff inFebruary therewas no one to replaceStoryin the paint roomand he toldthis to the employee At the time of the trial, Storywas still working in thepaint room.isThe testimony of the employees regarding this incident is undisputedin the recordtiThe recordis not clear as to whetherCarrwas present at this meetingAlthoughCan testified that he had never been warned about production, itis evident from the testimony of Doty andWhitneythatall of the employeeswereinformed,either in a groupor individually,about the Respondent'sconcern over the low level of production ILLINI STEEL FABRICATORS, INC.machine operator and Carr worked as his helper. Theywere riveting trays which the Respondent manufacturedfor use by the makers of automobile tires. The trays cameto the riveting operation from the brake press machinewhere holes were punched in them. Since the brake pressoperated faster than the riveting machine, ' it was notunusual for a number of trays to be stacked up waiting tobe riveted.Doty testified that on June 1, 2, and 3 he observedRickman and Can talking and laughing constantly duringthe times he went into the shop. He stated that he warnedthem to stop talking and turn their attention to their work.He also testified that a large number of trays were leftunriveted after the two employees completed their shift.12Both Rickman and Can testified that they were talkingwhileworking on the riveting machine. They bothacknowledged that Doty spoke to them about it, but statedthey were keeping up with the flow of trays coming fromthe brake press. They also testified that their machine wasconstantlybreaking down and had to be adjusted.According to them, Doty, himself, spent time adjusting themachine. Taylor, the operator of the brake press, testifiedthat on June 3, the brake press was down because it neededrepairs and that he did not have a surplus of trays to feedto the riveters.Whitney testified that he knew Doty had spoken toRickman and Can about talking. He also stated he wasconscious of the fact that the rivet machine was notrunning at the usual pace because he did not hear the noiseitnormally made when operating constantly. According toWhitney, because of the slow operation of the rivetingmachine he undertook to count the production of Rickmanand Carr and compare it with the trays produced by thenight shift employees.13 He testified that, on the basis ofhis comparison, he found that Rickman and Can producedfar less than the Respondent expected of employeesoperating the riveting machine. He then decided, afterconsultationwith Paul, to discharge the two employees.Whitney stated that he was not aware of any problems withthe brake press which caused a stoppage in the flow oftrays to the riveting machine. He admitted, however, thaton June 2, Rickman and Carr riveted all but four or five ofthe trays coming from the brake press.On June 3, Woolridge informed Can that Whitneywanted to see him in the breakroom. Whitney told Can hewas going to have to let him go, but never stated the reasonfor the discharge. Carr asked if he could get a writtennotice stating the reason for his termination and was toldthat Doty would have to be consulted. When Can turnedin his key and other material belonging to the Respondent,he informed Doty that he was going to fight the discharge.According to Carr, Doty replied that it was up to him butthat the Union would be no help to him, as it would neverget into the plant.At approximately 3:30 p.m. on June 3, Rickman was alsodischarged byWhitney. Rickman was told that he hadmissed the layoff in February and the Respondent wasnow going to have to let him go. As in the case of Can,12Under cross-examination, Doty stated that he observed a number oftrays left over but was unable to state the amount When pressed further, hestated that even if one tray were left he would consider it surplus work299Rickman was never told why he was being discharged. Thefollowing day, Rickman came to the plant to ask for arecommendation that he could give to future employers.Whitney told Rickman that he would be willing to give hima recommendation for his electrical maintenance work, butwould not be willing to recommend him for his productionwork.After Can's discharge, the Respondent contracted out itsover-the-road deliveries to a truckdriver who was paid onlywhen he was actually driving for the Respondent. Thisarrangement did not prove satisfactory and the Respon-dent subsequently hired another employee who divided histime between driving the truck as needed and working inthe shop as a production employee.C.Concluding FindingsThe complaint alleges that the Respondent, through theconduct of Doty, Whitney, and Woolndge, committednumerous violations of Section 8(a)(1) of the Act. On thebasis of the credited testimony and relevant evidencecontained in the record as a whole, I find that thiscontention is supported, but not to the extent alleged bythe General Counsel.It is more than evident, indeed it is conceded, that Dotydid not want a union in the plant. Nor did he hesitate to soinform the employees on the two occasions when unionorganization of the shop seemed imminent. But under theright of free speech as defined in Section 8(c), expressionsof animus toward the concept of unionization of one'semployees do not violate the Act unless they containthreats of reprisal or force or promises of benefit. Thus,Doty was free to assemble the employees in January andagain in May and to make known to them his objections tohaving a union in the plant, provided he uttered no threatsormade no promises. The credited testimony, however,indicates that during his meeting with the employees inJanuary, Doty threatened to pack up and move the plant ifthe employees were represented by a union. There is noquestion but that hisstatementinterfered with the right ofthe employees to engagein self-organization.Doty made itclear to the employees that, if they exercised the rightsguaranteed them by law, he would penalize them byremoving the source of their livelihood. Statements of thisnature by an employer constitute a clear violation ofSection 8(a)(1) of the Act.The General Counsel also contends that Respondentviolated Section 8(a)(1) on May 21, when Doty told theemployees that he was still opposed to the idea of having aunion in the shop. It was during this meeting that Dotycalledupon Can to express his opinion since he wasfamiliarwithunions through his experience in theTeamsters. The General Counsel takes the position thatDoty was forcing Can to reveal his true feelings and "giveup his protected right." This, according to the GeneralCounsel, constituted unlawful interrogation of the employ-ee. I do notagree.This was a meeting between theemployer and the employees wherein expressions of viewswere being exchanged. Although he solicited Can'swhichshouldhave been performedby therivetmachine operators13Althoughitisnot clear in the record,itisapparent that theRespondent resumed a limited second shift operation 300DECISIONSOF NATIONALLABOR RELATIONS BOARDcomments, there was nothing in Doty's manner or hisexpressionwhich compelled or forced Carr to state hisviews.The fact that he chose to make a statement insupport of the Union does not in anyway cause Doty'srequest for Can's opinion to become unlawful. I thereforerecommend dismissal of the allegation in the complaintregarding this incident.There is also an allegation regarding the statement madeby Whitney to Story. As Whitneytestified,Storywasafflicted with asthma and he intended to remove him fromthe paint room when he had someone to replace him. Themere fact that Whitney told Story he would move himwhen the matter involving the Union was finally resolveddoes not in my judgment constitute a promise of benefit tothis employee. Even when viewed in the context of theobvious union animus displayed by the Respondent'sofficials, I am unable to find that implicit inWhitney'scomments was a promise to take this action if Storyrejected the Union. Accordingly, I find that the GeneralCounsel has failed to establish a violation by this incidentand I recommend dismissal of this allegation in thecomplaint.As noted above, I found that, during the period of theincidents involved in this case,Woolridge was in fact asupervisor within the meaning of the Act. All the unrefutedtestimony indicates that on May 19, Woolridge asked Storyifhe intended to go to the union meeting after work. Thiswas more than an idle inquiry. It was a pointed question byone of supervisory authority regarding the union activity ofan employee. Such questioning, made in the context of anemployer's clear union animus, is coercive as it makesknown to employees that their employer is aware of theiractivitieson behalf of the Union. Such interrogationimpedes and interferes with the statutory right of theemployees to engage in self-organization and constitutes aviolation of Section 8(a)(1) of the Act.AtlanticMarine,Inc., and Atlantic Drydock Corporation,193 NLRB No. 145.But, even if I were reluctant to find Woolridge'sinterrogation of Story to be a violation, his subsequentconduct clearly demonstrates that the interrogation was foran unlawful purpose. Woolndge not only knew about themeeting, as he indicated to Story, but he also drove pastthe home of the union representative while the employeeswere meeting on the patio. That it was no accident isevident from the fact that he rode past the house a secondtime in clear view of the employees. Surveillance of thisnature can only be construed as interfering with the rightof the employees to engage in self-organization andlikewise constitutes a violation of Section 8(a)(1) of theAct.WolverineWorldWide, Inc.193NLRB No. 54.Finally, I find and conclude that the termination of theemployment of Can and Rickman was for discriminatoryreasons.Although the Respondent claims that these twoemployees failed to meet the level of production expectedfrom employees working on the riveting machine, thetestimony of all of the witnesses leads me to the conclusionthat this was merely a pretext to allow the Respondent toget rid of announced umon adherents. As previously noted,in the meeting on May 21, Carr was accused by a coworkerof being the ringleader for the Union and Rickman alsoexpressed reasons why the employees needed a umon. Thetestimony of both Whitney and Doty regarding the basisfor terminating these two employees is vague and at timesappeared deliberately uncertain. For example,Whitneystated that he knew the riveting machine was not operatingat its usual pace because he did not hear the noise itnormally made in the shop. He also stated that he countedthe trays produced by Rickman and Can on June 2 andthey were less than the number of trays produced by thenight shift operators of the machine.However,Whitneyapparently chose to ignore or profess to have no knowledgeof the fact that the riveting machine was not operatingproperly and that Doty had to make adjustments on it sothat it could function.Whitney did not know whatadjustments were made, but stated they could have onlybeen minor. Nor did Whitney recall that the brake presswas down for a period of time and therefore unable tosupply trays to the riveting machine. Although he claimeda substantial number of trays were left unriveted by thetwo employees, Whitney finally admitted that there werepossibly only four or five trays left at the end of their shift.Similarly,Doty was unable to recall having to makeadjustments to the riveting machine while the twoemployees were operating it, but stated it could have beenpossible.Doty also failed to mention the brake press beingdown so that the flow of trays to the riveting operation wasinterrupted. As in the case of Whitney, Doty claimed that asurplus of unriveted trays was left by Rickman and Can,but he too admitted that he was not aware of the numberand stated that even if one tray were left it was surplus inhis opinion. Doty finally stated that Rickman and Canwere simply not attempting to work, but he was unable tostate whether they were keeping up with the flow of trayscoming from the brake press.These inconsistencies and omissions in the testimony ofDoty and Whitney cause me to conclude that the basis forthe discharge of the two employees on June 3 was no morethan a pretext to allow the Respondent to get rid of twoknown advocates of the Union.When considered in the light of the Respondent'savowed union animus and also the light of the surveillanceengaged inby Woolridge, the Respondent's explanationfor the basis of the discharges fails to be persuasive.Moreover,Doty's parting comment to Can, when theemployee stated he was going to fight the discharge, clearlyindicates that the employer had identified Can as amoving force in the Union'sorganizing campaign.Accordingly, I find that the Respondent's explanationthatRickman and Can were discharged because of poorwork performance was nothing more than a pretext toenable the Respondentto riditself of employees consid-ered to be union activists and therefore Respondentviolated Section 8(a)(3) and (1) of the Act.Owens-CorningFiberglas Corporation,185 NLRB No. 21.CONCLUSIONS OF LAW1.Respondent,IlliniSteelFabricators, Inc., is anemployer as defined in Section 2(2) of the Actengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.District Lodge 154 of theInternational AssociationofMachinistsand Aerospace Workers, AFL-CIO, is a ILLINI STEEL FABRICATORS, INC.labor organization within the meaning of Section 2(5) ofthe Act.3.By telling employees at a meeting in January 1971,that if the Union got into the plant the Respondent wouldpack up and move, the Respondent interfered with,restrained, and coerced the employees in the exercise of theright to engage in self-organization guaranteed in Section 7of the Act, and engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By unlawfully interrogating employee Dan B. Storyabout his intention to engage in activities on behalf of theUnion and by unlawfully engaging in surveillance ofemployees during a meeting with the union representative,the Respondent engaged in conduct which interfered with,restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, and committed unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The Respondent did not violate Section 8(a)(1) ofthe Act when Plant Manager Whitney informed employeeStory that he would be moved from the paint shop whenthe union matter was finally concluded.6.By discharging employees Charles Carr and JerryRickman on June 3, 1971, for the reason that they wereconsidered activists on behalf of the Union in the shop, theRespondent discriminated against these employees inregard to tenure of employment in order to discouragemembership in a labor organization and thereby violatedSection 8(a)(3) and (1) of the Act.7.The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDY-Having found that the Respondent has engaged incertain unfair labor practices,Ishall recommend theissuance of an order that it cease and desist therefrom andthat it take certain affirmative action necessary toeffectuate the policiesof the Act.In view of the manner in which the Respondent's unfairlabor practiceswere committed and in view of thesubstantialbackground evidence of the Respondent'sanimus toward theUnion,and in order to prevent thecommission of other unfair labor practices,I shall orderthe Respondent to cease and desist from infringing in anymanner upon the rights guaranteed the employees inSection 7of the Act.Barnwell Garment Company,Inc.,163NLRB51,54;N.L.R.B. v.EntwistleMfg. Co.,120 F.2d523, 536 (C.A. 4).Having found that the Respondent unlawfully dis-charged employees Charles Carr andJerryRickman onJune 3,1971, for thereason thattheywere advocates onbehalf of the Union,I shall order the Respondent to offerthese employees immediate and full reinstatement to theirformerjobs or, if thosejobs no longer exist, to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges previously enjoyed by them.Also to make them whole for any loss of earnings they may14 In the event no exceptions are filed to this recommended Order asprovided by Sec 102 46 of the Rules and Regulations of the National LaborRelations Board, the findings,conclusions,recommendations,and recom-mended Order herein,shall as provided in Sec. 10(c) of the Act and in Sec301have suffered by reason of the discrimination against them,by payment to them a sum of money equal to that whichthey normally would have earned from the date of thedischarge to the date of the Respondent's offer ofreinstatement, less net earnings during such period. Thebackpay shall be computed in accordance with theremedial relief policy set forth in F.W. Woolworth Co.,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,139NLRB 716.Accordingly, upon the foregoing findings of fact, andconclusions of law, and upon the entire record in this case,pursuant to Section 10(c) of the Act, I make the followingrecommended: 14ORDERRespondent,Illini SteelFabricators,Inc., its officers, itsagents,successors and assigns shall:1.Cease and desist from:(a)Telling its employees that the Respondentwill packup and move the plant if they selectthe Union to be theircollective-bargaining representative.(b)Unlawfullyinterrogating employees about theirintention to engage in union activitiesand unlawfullyengaging in surveillance of employees while engaged inunion activities.(c)Discharging or otherwise discriminating againstemployees because they support and are active on behalfof DistrictLodge 154of the InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, or anyother labororganization.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of rights guaranteedin Section7 of the Act.2.Take thefollowing action which I find will effectuatethe policiesof the Act:(a)Offer CharlesCan and JerryRickman immediateand full reinstatement to their former jobs or, if those jobsno longer exist,to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges and make them whole in the manner set forth inthe section of this Decision entitled "TheRemedy."(b)Notify theabove-named employees if presentlyserving in the Armed Forces ofthe UnitedStates of theirright to full reinstatement upon application in accordancewith the Selective Service At and the UniversalMilitaryTraining and Service Act, as amended, after dischargefrom the ArmedForces.(c)Preserve and,upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amountof the backpay due Canand Rickman.(d) Post at its plant in Benton,Kentucky,copies of theattached notice marked"Appendix."15Copies of suchnotice on forms providedby theRegionalDirector forRegion 9,afterbeingduly signedby an authorized102 48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings,conclusions,and Order and all objections thereto shall bedeemed waived for all purposes15 In the event this order is enforced by judgmentof a United States(Continued) 302DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintained for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered,defaced, or,covered by any other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Decision, what stepstheRespondenthastakentocomplyherewith.16IT IS FURTHER ORDERED that the allegations of thecomplaint setting forth violations not specifically foundherein be dismissed.IT IS FURTHER ORDERED that the representation casenumbered 9-RC-9089, which was consolidated with theunfair labor practice case by order of the RegionalDirector, be, and the same hereby is, severed from thisproceeding and remanded to the Regional Director forwhatever action he may deem appropriate to take in thatmatter.Court of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "16 In the event this recommended Order is adopted by the Board, afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrialbefore a duly designated Trial Examiner, that weviolated Federal law by questioning employees regardingtheir union activity, by threatening to move the plant if theUnion became the collective-bargaining representative ofthe employees, by engaging in surveillance of employeesengaged in union activity, and by unlawfully dischargingemployees to discourage membership in and activity onbehalf of the Union, we hereby notify our employees that:WE WILL NOT question any employee regarding hisunion activity.WE WILL NOT engage in surveillance of our employ-ees while they are participating in activities on behalf ofthe Union.WE WILLNOT threaten to close our plant and move ifour employees select a union to be their collective-bargaining representative.WE WILL NOTdischarge or discriminate against anyemployee for supporting District Lodge154 of theInternational Association of Machinists and AerospaceWorkers,AFL-CIO,or any other labor organization.WE WILL offer reinstatement to Charles Carr andJerryRickman to their former jobs,or if those jobs nolonger exist,to substantially equivalent positions, andmake them whole for any loss of earningsthey mayhave suffered as a result of the discrimination againstthem.WE WILL NOT in any other manner interfere with,restrain, or coerce any of our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLaborRelationsAct, asamended.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named Union,or any other labor organization,except to the extent that such right may be affected by anagreement conforming with the provisions of Section8(a)(3) of the Act.DatedByILLINI STEELFABRICATORS, INC.(Employer)(Representative)(Title)We will notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of theirright to fullreinstatementupon application in accordancewith the Selective Service Act or the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other matenal. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office Building, 550MainStreet,Cincinnati,Ohio45202,Telephone513-684-3686.